DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/7/2021 and 12/17/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the convex profile of the tissue contacting surfaces of Claim 17 must be shown or the feature(s) canceled from the claim(s) as the drawings currently presented do not indicate a convex profile, the tissue contacting surfaces appearing entirely parallel.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 and 10-11 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pace Bedetti Horacio (EP 3566664 A1), herein after, referred to as Pace.
Regarding claim 1, Pace discloses A surgical grasper (see Fig. 1) comprising: a tool assembly including first and second jaws (see Fig. 1 showing a point (10) comprising a first and second jaws) transitionable between an approximated configuration, in which, the first and jaws are adjacent each other to grasp tissue therebetween (see Paragraph 37 mentioning the point can be used to grasp tissue) and a spaced apart configuration, in which, the first and second jaws are spaced apart from each other (see Fig. 1 showing the end effector jaws spaced apart from one-another); an elongate shaft supporting the tool assembly at a distal portion of the elongate shaft (stylus 12, see Fig. 1); an actuation member (internal rod 16, see Fig. 2) extending through the elongate shaft and operatively coupled to the tool assembly such that axial displacement of the actuation member causes transition of the first and second jaws between the approximated and spaced apart configurations (see Paragraph 22 mentioning the internal rod 16 can move with respect to external rod 18, allowing actuation of the point 10 comprising the end effector jaws); and a handle assembly having an arcuate body (gripping clamp 28, see Fig. 2), the arcuate body including: an actuation button (actuation trigger 30, see Fig. 2, see also Paragraphs 28 and 30-31 mentioning the actuation trigger located on gripping clamp 28 and responsible for causing actuation of the end effector jaws of the point 10) operatively coupled to the actuation member to transition the first and second jaws between the approximated and spaced apart configurations (see Paragraphs 28 and 30-31 mentioning the actuation trigger located on gripping clamp 28 and responsible for causing actuation of the end effector jaws of the point 10); and a gimbal assembly configured to support the elongate shaft and the actuation member for off-axis movement and rotation (base hemisphere 22, central hemisphere 40 and rotation hemisphere 20 together from a gimbal assembly, see Paragraphs 23-27, see also Fig. 2, also mentioning wherein the combined hemispheres allow the handle to move angularly with respect to the stylus)
Regarding claim 2, Pace discloses the invention of claim 1, Pace further discloses wherein the first and second jaws are biased towards the spaced apart configuration (see Fig. 1 showing the end effector jaws spaced apart from one-another)
Regarding claim 3, Pace discloses the invention of claim 1, Pace further discloses wherein the arcuate body of the handle assembly has a diameter in the range from about 1 inch and about 4 inches (see Fig. 1 showing gripping clamp 28 being sizes to fit within a user’s hand, a distance on average seen to be within 1-4 inches in diameter). Additionally, Applicant’s Specification Paragraph 36 further discloses the given diameters as allowing for the handle assembly to be held by a clinician. Compounded with the device of Pace being held in one hand by an illustrated user, the two hand-pieces are seen to be about the same size.
Regarding claim 4, Pace discloses the invention of claim 3, Pace further discloses wherein the arcuate body of the handle assembly has a diameter of about 2.4 inches (see Fig. 1 showing gripping clamp 28 being sizes to fit within a user’s first and last fingers, a distance on average seen to be within about 2.4 inches in diameter)
Regarding claim 5, Pace discloses the invention of claim 1, Pace further discloses wherein the gimbal assembly is configured to maintain the configuration of the first and second jaws during off-axis movement and rotation of the handle assembly relative to the elongate shaft (see Figs. 4 and 5 showing the jaws of point 10 being maintained in a constant configuration during rotation of the gripping clamp 28 relative to the longitudinal axis of the device, wherein Fig. 5, the jaws of point 10 remain closed while the gripping clamp 28 rotates about the longitudinal axis)
Regarding claim 6, Pace discloses the invention of claim 1, Pace further discloses wherein the arcuate body is configured for off-axis movement less than about 45 degrees with respect to the elongate shaft (see Fig. 5 showing a user being able to rotate the gripping clamp 28 less than 45 degrees with respect to the elongate shaft, see Paragraph 44 disclosing angles of flexion/extension and rotation)
Regarding claim 7, Pace discloses the invention of claim 1, Pace further discloses wherein the arcuate body defines an aperture configured to receive the elongate shaft and the actuation member therethrough (see Examiner’s Diagram of Fig. 2 below illustrating an aperture within gripping clamp 28 that receives internal rod 16)

    PNG
    media_image1.png
    336
    420
    media_image1.png
    Greyscale

Examiner’s Diagram of Fig. 2
Regarding claim 8, Pace discloses the invention of claim 7, Pace further discloses wherein the aperture of the arcuate body has a conical shape (see Examiner’s Diagram of Fig. 2 above showing the aperture receiving internal rod 16 having a conical shape to receive the conically-shaped internal rod 16, wherein the aperture tapers inward towards the proximal end into central hemisphere 40, giving at least the proximal end of the aperture a conical shape)
Regarding claim 10, Pace discloses the invention of claim 1, Pace further discloses wherein the arcuate body is spherical (see Fig. 2 showing gripping clamp 28 comprises a spherical shape)
Regarding claim 11, Pace discloses the invention of claim 1, Pace further discloses wherein the actuation member is at least partially flexible (internal rod 16 is seen to be at least partially flexible to prevent a brittle consistency in order to allow the internal rod to under proximal hinge-like pivot movements of the gripping clamp 28, as well as to slide within external rod 18 and either pull or push on the point end effector jaws to cause actuation thereof, see Paragraph 22 and 31)
Regarding claim 18, Pace discloses A surgical grasper (see Fig. 1) comprising: a tool assembly including first and second jaws (see Fig. 1 showing a point (10) comprising a first and second jaws)  transitionable between approximated (see Paragraph 37 mentioning the point can be used to grasp tissue)  and spaced apart configurations (see Fig. 1 showing the end effector jaws spaced apart from one-another); an actuation member (internal rod 16, see Fig. 2) operatively coupled to the tool assembly to transition the first and second jaws between the approximated and spaced apart configurations (see Paragraph 22 mentioning the internal rod 16 can move with respect to external rod 18, allowing actuation of the point 10 comprising the end effector jaws); and 10Docket: A0003069US03 (203-13080) an arcuate body (gripping clamp 28, see Fig. 2) including: an actuation button operatively coupled to the actuation member to transition the first and second jaws between the approximated and spaced apart configurations (actuation trigger 30, see Fig. 2, see also Paragraphs 28 and 30-31 mentioning the actuation trigger located on gripping clamp 28 and responsible for causing actuation of the end effector jaws of the point 10); and a gimbal assembly configured to support the actuation member for off-axis movement and rotation (base hemisphere 22, central hemisphere 40 and rotation hemisphere 20 together from a gimbal assembly, see Paragraphs 23-27, see also Fig. 2, also mentioning wherein the combined hemispheres allow the handle to move angularly with respect to the stylus)
Regarding claim 19, Pace discloses the invention of claim 18, Pace further discloses wherein the arcuate body of the handle assembly has a diameter in the range from about 1 inch and about 4 inches (see Fig. 1 showing gripping clamp 28 being sizes to fit within a user’s first and last fingers, a distance on average seen to be within 1-4 inches in diameter)
Regarding claim 20, Pace discloses the invention of claim 19, Pace further discloses wherein the arcuate body of the handle assembly has a diameter of about 2.4 inches (see Fig. 1 showing gripping clamp 28 being sizes to fit within a user’s first and last fingers, a distance on average seen to be within about 2.4 inches in diameter)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pace Bedetti Horacio (EP 3566664 A1), herein after, referred to as Pace, in view of Mensch (US 2020/0305961 A1)
Regarding claim 9, Pace discloses all the limitations of the invention of claim 1.
However, Pace does not expressly disclose wherein the arcuate body includes a skirt configured to provide a fluid-tight seal against the elongate shaft 
However, in the same field of endeavor, namely surgical grasping device capable of rotation off the longitudinal axis, Mensch teaches a surgical grasping device (see Fig. 3A) comprising an elongate shaft (outer shaft 1028, see Fig. 3A) and a handle housing 1014, see Fig. 3A) wherein the handpiece includes a skirt (flange 1294, see Fig. 10) to improve attachment of the outer shaft 1028 to the outer hub and can help seal fluid from leaking through the hollow outer shaft and into the handpiece from a patient during surgery (see Paragraph 165)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the handle of Pace to include the flange as taught and suggested by Mensch to, in this case, improve attachment of the outer shaft 1028 to the outer hub and can help seal fluid from leaking through the hollow outer shaft and into the handpiece from a patient during surgery (see Paragraph 165)


Claim 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pace Bedetti Horacio (EP 3566664 A1), herein after, referred to as Pace, in view of Cartmill (WO 0054662 A1).
Regarding claim 12, Pace discloses A surgical grasper (see Fig. 1) comprising: a tool assembly including: first and second jaws (see Fig. 1 showing a point (10) comprising a first and second jaws)  transitionable between an approximated configuration, in which, the first and jaws are adjacent each other to grasp tissue therebetween (see Paragraph 37 mentioning the point can be used to grasp tissue)  and a spaced apart configuration, in which, the first and second jaws are spaced apart from each other (see Fig. 1 showing the end effector jaws spaced apart from one-another); an elongate shaft (stylus 12, see Fig. 1) supporting the tool assembly at a distal portion of the elongate shaft (see Fig. 1 showing stylus 12 connecting to the point 10 configured to actuate the jaws thereon, see Paragraph 22); 9Docket: A0003069US03 (203-13080) an actuation member (internal rod 16, see Fig. 2) extending through the elongate shaft and operatively coupled to the tool assembly such that axial displacement of the actuation member causes transition of the first and second jaws between the approximated and spaced apart configurations (see Paragraph 22 mentioning the internal rod 16 can move with respect to external rod 18, allowing actuation of the point 10 comprising the end effector jaws); and a handle assembly (gripping clamp 28, see Fig. 2) including: an actuation button operatively coupled to the actuation member to transition the first and second jaws between the approximated and spaced apart configurations (actuation trigger 30, see Fig. 2, see also Paragraphs 28 and 30-31 mentioning the actuation trigger located on gripping clamp 28 and responsible for causing actuation of the end effector jaws of the point 10); and a gimbal assembly configured to support the elongate shaft and the actuation member for off-axis movement and rotation (base hemisphere 22, central hemisphere 40 and rotation hemisphere 20 together from a gimbal assembly, see Paragraphs 23-27, see also Fig. 2, also mentioning wherein the combined hemispheres allow the handle to move angularly with respect to the stylus)
However, Pace does not expressly disclose wherein the jaws comprise a first, second, third, and fourth linkage members, the first and second linkage members coupled to each other about a first pivot, the first and second linkage members coupled to the respective first and second jaws and the respective third and fourth linkage members about respective second and third pivots, the third and fourth linkage members pivotably coupled to each other about a fourth pivot
However, in the same field of endeavor, namely surgical grasping devices comprising actuatable end effector jaws, Cartmill teaches a surgical grasping device (instrument 10, see Fig. 1b) comprising a first and second jaw (15b and 15a, see Fig. 1b), the jaws comprising a first (articulating member 25a, see Fig. 1e), second (articulating member 25b, see Fig. 1e), third (connecting member 24b, see Fig. 1e), and fourth (connecting member 24a, see Fig. 1e) linkage members, the first and second linkage members coupled to each other about a first pivot (articulating members 25a and 25b are coupled at pin 28, see Fig 1e) the first and second linkage members coupled to the respective first and second jaws (articulating member 25a coupled to first jaw 15b, and articulating member 25b coupled to second jaw 15a, see Fig. 1e) and the respective third and fourth linkage members about respective second and third pivots (articulating member 25a coupled to connecting member 24b via pivot pin 27b, and articulating member 25b coupled to connecting member 24a via pin 27a, see Fig. 1e), the third and fourth linkage members pivotably coupled to each other about a fourth pivot (connecting members 24b and 24a coupled together via pin 26, see Fig. 1e) to allow the opposing jaw members to be capable of moving in a substantially parallel relation between a fully open position and an approximated position where the jaws are closed together to prevent "marching" of the device along the walls of an artery which it is being used to clamp during, for example, an arteriotomy (see Pg. 10, Lines 15-20, see also Pg. 18, Lines 15-25), in addition, a parallel configuration allows a user to not having to worry about what location, along the length of the jaw members, the tissue is actually grasped in order to obtain an accurate measurement of the tissue thickness (see Pg. 23, Lines 19-24). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have substituted the jaws of Pace for the jaws as taught and suggested by Cartmill to, in this case, allow the opposing jaw members to be capable of moving in a substantially parallel relation between a fully open position and an approximated position where the jaws are closed together to prevent "marching" of the device along the walls of an artery which it is being used to clamp during, for example, an arteriotomy (see Pg. 10, Lines 15-20, see also Pg. 18, Lines 15-25), in addition, a parallel configuration allows a user to not having to worry about what location, along the length of the jaw members, the tissue is actually grasped in order to obtain an accurate measurement of the tissue thickness (see Pg. 23, Lines 19-24). The substitution of which would have yielded a predictable result to one of ordinary skill in the art as both jaws are actuated by a single drive shaft (see Pace internal rod 16, see Paragraph 22 mentioning the internal rod 16 can move with respect to external rod 18, allowing actuation of the point 10 comprising the end effector jaws, see also Cartmill reciprocating rod 14, see Fig. 1c, see also Pg. 21, Lines 23-35 mentioning reciprocating rod being used to actuate the end effector jaws).
Regarding claim 13, the combination Pace and Cartmill discloses the invention of claim 12, Pace as modified by Cartmill further discloses wherein the second and third pivots are movable along the respective first and second jaws (see Cartmill Figs. 1e and 1g showing pivots 27b and 27a are movable along the respective first and second jaws as the jaws open and close)
Regarding claim 14, the combination Pace and Cartmill discloses the invention of claim 12, Pace as modified by Cartmill further discloses wherein the fourth pivot is coupled to the actuation member for concomitant axial displacement therewith (see Pg. 21, Lines 21-30)
Regarding claim 15, the combination Pace and Cartmill discloses the invention of claim 12, Pace as modified by Cartmill further discloses wherein the fourth pivot is movable along a groove defined in the elongate shaft (see Examiner’s Diagrams of Cartmill Figs. 1e and 1g below illustrating the movement of pivot pin 26 along an internal groove of support 11, seen to be the distal end of the elongate shaft which houses reciprocating rod 14)

    PNG
    media_image2.png
    557
    356
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    538
    401
    media_image3.png
    Greyscale

Examiner’s Diagram of Cartmill Figs 1g (left) and 1e (right)
Regarding claim 16, the combination Pace and Cartmill discloses the invention of claim 12, Pace as modified by Cartmill further discloses wherein the first and second jaws include respective tissue contacting surfaces (see Cartmill Fig. 1e showing jaws 15a and 15b having tissue contacting surfaces on the interior portions facing one-another thereof)
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pace Bedetti Horacio (EP 3566664 A1), herein after, referred to as Pace, in view of Cartmill (WO 0054662 A1) as applied to claim 16 above, and further in view of Dudhedia (US 2019/0029746 A1)
Regarding claim 17, the combination of Pace and Cartmill disclose all limitations of the invention of claim 16. 
However, while Pace discloses at Paragraph 21 that any type of gripping or laparoscopic tool can be provided as the end effector, combination as presented does not expressly disclose wherein each tissue contacting surface has a convex profile.
However, in the same field of endeavor, namely surgical laparoscopic grasper devices having opposing tissue contacting surfaces for grasping tissue, Dudhedia teaches a surgical grasper device (see Fig. 1) comprising a pair of opposing jaws (see Fig. 1 showing jaws located at the distal end of the laparoscopic grasper, see also Figs. 136-140 illustrating a close-up view of the jaws of the present embodiment), wherein each jaw comprising an opposing tissue contacting surface having a convex profile (see Figs. 136-140 showing the opposing tissue contacting surfaces having a convex profile, see also Paragraph 50 mentioning the same) to provide more advantage in targeting the located and desired tissue to be cut at the narrowed substantially flat base 38 to provide sealing and/or cutting (see Paragraphs 162-163), as well as to offers more advantage to accommodate fatty thick pedicles (see Paragraph 167) 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the tissue contacting surfaces of the jaws of Pace as modified by Cartmill to include the convex profile as taught and suggested by Dudhedia to, in this case, provide more advantage in targeting the located and desired tissue to be cut at the narrowed substantially flat base 38 to provide sealing and/or cutting (see Paragraphs 162-163) as well as to offers more advantage to accommodate fatty thick pedicles (see Paragraph 167). Additionally, in light of Pace disclosing in Paragraph 21 that any type of gripping or laparoscopic tool can be provided as the end effector as mentioned above, the curved clamps as taught and suggested by Dudhedia are seen to be a suitable alternative.
	Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure. See the attached PTO-892 Notice of References Cited. Specifically, US 10188372 B2 to
Lee, and US 2021/0386428 A1 to Larsen all disclose surgical grasping devices having handle assemblies able to rotate with respect to the longitudinal axis
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL B HOAG whose telephone number is (571)272-0983. The examiner can normally be reached 7:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 5712724695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.B.H./               Examiner, Art Unit 3771     

/SHAUN L DAVID/               Primary Examiner, Art Unit 3771